Citation Nr: 1724447	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  15-40 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1995 to February 1999.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In addition to the issue listed above, the September 2015 statement of the case (SOC) also addressed claims of entitlement to increased ratings for bilateral shoulder disabilities and service connection for hallux rigidus.  The Veteran's November 2015 substantive appeal specifically limited the current appeal and established that he only wished to pursue the claims of reopening service connection for a left knee disability and bilateral pes planus.  The other claims have not been certified to the Board and the Veteran has not indicated that he wishes to pursue them.  The Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the only issues currently before the Board are those listed on the first page of this decision. 

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claims for entitlement to service connection for a left knee disability and bilateral pes planus were initially denied in a final January 2010 rating decision.  

2.  The evidence received since the January 2010 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claims.

3.  The Veteran's left knee disability, diagnosed as left chronic iliotibial band syndrome (ITBS) had its onset during active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  Service connection for left chronic ITBS is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

3.  New and material evidence has been received to reopen service connection for bilateral pes planus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The claims for entitlement to service connection for a left knee disability and bilateral pes planus were initially denied in a January 2010 rating decision.  The RO determined that the record did not establish a chronic left knee disability or evidence that the Veteran's pre-existing bilateral pes planus was permanently aggravated during active duty service.  The Veteran did not appeal the denial of service connection for a left knee disability and bilateral pes planus to the Board and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received after the January 2010 rating decision includes private and VA clinical records establishing a current diagnosis of chronic left knee ITBS.  The Veteran also testified during the March 2017 video hearing that his bilateral foot arches became visibly flatter during active duty service and he has experienced constant foot pain since that time.  This medical and lay evidence is new as it was not previously considered and material as it relates to a previously unestablished fact in the claims-the presence of a current left knee disability and in-service aggravation of the pre-existing bilateral pes planus.  Thus, the evidence is new and material and sufficient to reopen the claims for entitlement to service connection.  


Reopened Claim for Service Connection for a Left Knee Disability

The Board finds that service connection is warranted for a chronic left knee disability as the condition had its onset during active duty service.  The record establishes a current disability as the Veteran was diagnosed with severe left ITBS by a VA physician in April 2016.  A private physical therapist also diagnosed the Veteran with left ITBS in March 2017.  

The evidence also establishes that the Veteran's left knee disability had its onset during active duty service.  Service records clearly show that the Veteran was treated on several occasions for left knee pain and was diagnosed with left ITBS in March 1995, January 1996, and April 1996.  The Veteran's left knee was normal at the December 1998 separation examination, but service records establish the incurrence and diagnosis of left ITBS during active duty.

The Veteran testified in March 2017 that he has continued to experience knee pain since his initial injury in active duty service.   In April 2016, his VA physician characterized the disability as "[s]evere, long standing left iliotibial band syndrome since 1995."  The Veteran's private physical therapist also opined in March 2017 that the Veteran's left knee condition dates from his original injury during active duty service.  Thus, the medical and lay evidence is sufficient to establish a link between the Veteran's current left knee ITBS and active military service.  All three elements of service connection are present and the Board finds that service connection for left knee ITBS is warranted.


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a left knee disability, diagnosed as left ITBS, is granted.

New and material evidence having been received, reopening of the claim for entitlement to service connection for bilateral pes planus is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for entitlement to service connection for bilateral pes planus.  Specifically, a VA examination and medical opinion are required to determine whether the Veteran's pre-existing pes planus was aggravated during active duty service.  Bilateral mild pes planus was noted at the January 1995 enlistment examination and the presumption of soundness is therefore not for application in this case.  38 U.S.C.A. § 1111; see VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  The Veteran continued to receive treatment for pes planus throughout active duty service and complained of foot trouble on the December 1998 separation report of medical history.  However, his feet were normal upon physical examination at separation and his feet were not flat at a December 2009 VA examination.  Since then, the Veteran has received treatment for pes planus and testified in March 2017 that his feet became visibly flatter during active duty service.  A new VA examination and medical opinion must be obtained to determine whether the pre-existing pes planus was aggravated beyond the normal progress of the disease during service.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to render an opinion in this case.  The examiner is requested to review all pertinent records associated with the claims file.

After physically examining the Veteran and reviewing the claims file, the examiner shoulder offer an opinion with respect to the following questions: 

a.  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's pre-existing pes planus permanently increased in disability during active duty?

b.  If the examiner determines that the pes planus permanently increased in severity during active duty, then the examiner should provide an opinion on whether there is clear and unmistakable (obvious, manifest and undebatable) evidence that the pes planus did not increase beyond the normal progression of the disorder during active duty. 

The examiner should provide a rationale for all conclusions reached based on the evidence of record and medical principles.  

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


